98 F.3d 1347
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Felipe Arrevalo GARCIA, Defendant-Appellant.
No. 95-10189.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 7, 1996.*Decided Oct. 11, 1996.

Before:  BEEZER, KOZINSKI, and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Felipe A. Garcia appeals his sentence under the Sentencing Guidelines for his jury conviction of conspiracy to manufacture methamphetamine and manufacturing methamphetamine in violation of 21 U.S.C. §§ 846 and 841(a)(1), and 18 U.S.C. § 2.  Garcia contends that his sentence should be vacated because the district court failed to make the necessary factual findings at sentencing as to the amount of drugs implicated in the drug conspiracy.  In  United States v. Gutierrez-Hernandez, No. 95-10188, slip op. 10809 (9th Cir.  August 28, 1996), we affirmed codefendant Gutierrez-Hernandez's sentence on the same grounds raised by Garcia.  We remanded based on our finding that the district court's statements on the record were sufficient to meet the substantive requirements of Fed.R.Crim.P. 32(c)(1), but that the district court technically violated Rule 32 by failing to append its factual findings to the presentence report.  That holding is the law of the case and governs our decision here.   See United States v. Schaff, 948 F.2d 501, 506 (9th Cir.1991).


3
Accordingly, we AFFIRM Garcia's sentence, and REMAND to the district court with instructions to append its factual findings to the presentence report and to forward a copy of the revised report to the Bureau of Prisons so as to remedy the technical violation of Rule 32.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3